       Case 1:17-cv-01764-LTS-SDA Document 94 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             7/20/2020
 Jamison,

                                   Plaintiff,
                                                               1:17-cv-01764 (LTS) (SDA)
                    -against-

 Cavada,                                                       ORDER
                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Friday, July 24, 2020, the parties shall file a joint

letter indicating whether either party intends to file a dispositive motion and, if so, setting forth

a proposed briefing schedule.

SO ORDERED.

DATED:         New York, New York
               July 20, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
